Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

            This office action is in response to communication filed 3/01/21.
Response to Amendment
The examiner acknowledges the amendment of claims 1, 4, 6, 7, 9, 11-13, 18 and the cancellation of claims 5, 14-15, 19.
Response to Arguments
Applicant's arguments filed 3/01/21 have been fully considered but they are not persuasive. 
Applicant argues that the references of Conreux and Ziraknejad is silent on teaching the limitation of receiving key data indicating a level of authority for performing an action. It is the examiner’s position that that the reference of Conreux teaches receive a key including data indicating a level of authority for performing at least one action among a plurality of actions and a rule comprising a condition for using the key and an action to be performed when the condition is satisfied, from the server via the communication module (geographic zone access, time restriction, col. 2 lines 24-27, col. 3 lines 42-58, col. 3 line 62-col. 4 line 11). The reference of Ziraknejad et al. is further relied upon for teaching the limitation of allowing the user to share the key (col. 3 lines 55-65, col. 11 line 64-col. 12 line 14).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-13, 16-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conreux et al. US Patent 8368507 in view of Ziraknejad et al. US Patent 9923879.

Regarding claim 1, Conreux et al. teaches an electronic device (1), comprising:

a memory (3, fig. 1);

a communication module configured to communicate with a server (5, col. 3 lines 12-13); and

a processor (8) configured to be electrically connected to the memory and the communication

module (fig. 1, col. 2 lines 52-59),

wherein the processor is configured to:

receive a key including data indicating a level of authority for performing at least one action among a plurality of actions  and a rule comprising a condition for using the key and an action to be performed when the condition is satisfied, from the server via the communication module, and store the key and the rule in the memory and when an event occurs inside or outside the electronic device, perform the action on the basis of the event and the rule (access profile receive from server include time attribute, col. 2 lines 24-27, col. 3 lines 42-58, col. 3 line 62-col. 4 line 11). Conreux is silent on teaching transmitting the key to another device. Ziraknejad et al. teaches an action comprising the function of transmitting the key to another electronic device (col. 3 lines 55-65, col. 11 line 64-col. 12 line 14) and teaches on the basis of the user’s input, the processor is configured to transmit the key to the other electronic device for sharing the key on the basis of the user’s input (col. 10 lines 25-55-col. 11 line 23).
It would have been obvious to one of ordinary skill in the art to modify the system of Conreux as disclosed by Ziraknejad because such modification provide for a more flexible and adaptable access control system that provide the convenience of sharing virtual keys between users.
Regarding claim 2, Conreux teaches the event occurs based on time and location information of the electronic device (col. 3 lines 42-58, col. 3 line 62-col. 4 line 11).


Regarding claim 3, Conreux teaches the time information is received from the server (col. 3 lines 42-58).
Regarding claim 4, Conreux teaches the action comprises a function of transmitting the key to the door lock or another electronic (col. 2 line 60-col. 3 line 3).
Regarding claim 6, Conreux teaches the processor performs the action, and uses information associated with a result of performing the action as condition data for performing the rule (col. 3 line 62-col. 4 line 11).
Regarding claim 7, Conreux the processor performs the action, and uses information associated with a result of performing the action as data that generates the event (col. 3 line 62-col. 4 line 11).
Regarding claim 8, Conreux teaches the key comprises the rule (access profile receive from server include time attribute, col. 2 lines 24-27,col. 3 lines 42-58).


Regarding claim 9, Conreux teaches a server (7), comprising:

a memory configured to store a key to, including data indicating a level of authority for performing at least one action among a plurality of actions and a rule comprising a condition for using the key and an action to be performed when the condition is satisfied (col. 2 lines 18-23, col. 3 line 62-col. 4 line 11); a communication module configured to communicate with an electronic device (col. 2 lines 18-23, col. 3 lines 42-45, col. 4 lines 18-24); a processor configured to be electrically connected to the memory and the communication

module (inherently included in a server), wherein the processor is configured to:


It would have been obvious to one of ordinary skill in the art to modify the system of Conreux as disclosed by Ziraknejad because such modification provide for a more flexible and adaptable access control system that provide the convenience of sharing virtual keys between users.


Regarding claim 10, Conreux teaches the processor transmits, to the electronic device, a command to delete the key stored in the electronic device on the basis of time information of the server (the server transmit the updated access information to the key and the key update the access information, the updating deletes the existing access information, col. 3 lines 42-61).

Regarding claim 11, Conreux teaches a method of unlocking a door lock by an electronic device, the method comprising:

receiving a key to including data indicating a level of authority for performing at least one action among a plurality of actions and a rule comprising a condition for using the key and an action to be performed when the condition is satisfied, from a server via a communication module (access profile receive from server include time attribute, col. 2 lines 24-27, col. 3 lines 42-58).


It would have been obvious to one of ordinary skill in the art to modify the system of Conreux as disclosed by Ziraknejad because such modification provide for a more flexible and adaptable access control system that provide the convenience of sharing virtual keys between users.




Regarding claim 12, Conreux teaches the method performs the action, and uses information associated with a result of performing the action as condition data for performing the rule (detect location and perform action based on location, col. 3 lines 38-50).
Regarding claim 13, Conreux teaches the method performs the action, and uses information associated with a result of performing the action as event information (detect location and perform action based on location, col. 3 lines 38-50).
.
Regarding claim 16, Conreux teaches the event occurs based on time and location information of the electronic device (col. 3 lines 42-58, col. 3 line 62-col. 4 line 11).
Regarding claim 17, Conreux teaches the time information is received from the server (col. 3 lines 42-58).

Regarding claim 18, Conreux teaches the action comprises a function of transmitting the key to the door lock (col. 2 line 60-col. 3 line 3).









Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERNAL U BROWN whose telephone number is (571)272-3060.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571 272 3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/VERNAL U BROWN/             Primary Examiner, Art Unit 2683